UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1388



ROBERT HAROLD HAHN, SR.,

                                              Plaintiff - Appellant,

          versus


MARYLAND TRANSPORTATION AUTHORITY POLICE,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
3412-AMD)


Submitted:   August 27, 2004            Decided:   September 10, 2004


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Harold Hahn, Sr., Appellant Pro Se.     Karen June Kruger,
OFFICE OF THE ATTORNEY GENERAL, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Harold Hahn, Sr., appeals the district court’s

order dismissing this action because Defendant is immune from suit

under the Eleventh Amendment. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Hahn v. Maryland Trans. Auth. Police,

No. CA-03-3412-AMD (D. Md. Feb. 24, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -